2 Cal. 2d 492 (1935)
MARY E. MORRIS, Petitioner,
v.
SOUTH SAN JOAQUIN IRRIGATION DISTRICT et al., Respondents.
S. F. No. 15198. 
Supreme Court of California. In Bank.  
February 25, 1935.
 Clark, Nichols & Eltse for Petitioner.
 Peter tum Suden and Richard tum Suden, as Amici Curiae on Behalf of Petitioner.
 Nutter & Rutherford and D. R. Jacobs for Respondents.
 Joseph Haber, Jr., and W. Coburn Cook, as Amici Curiae on Behalf of Respondents.
 THE COURT.
 The purpose of this proceeding in mandamus is to compel the respondent district and its officers to make certain moneys in the custody of the treasurer of the district available for the payment of past due interest and principal coupons of bonds of the district owned by the petitioner. As a return to the alternative writ the respondents filed a verified answer setting forth the fact that there is pending in the United States District Court, in and for *493 the Northern District of California, Northern Division, a proceeding entitled: "In the matter of the petition of South San Joaquin Irrigation District, a taxing district, for confirmation of a plan of adjustment of the outstanding bonded indebtedness", No. 5680. This proceeding was taken pursuant to section 80 of the National Bankruptcy Act. Upon the filing of the petition therein an order was made approving the petition as properly filed in good faith under the act, providing notice and fixing a time and place for a hearing thereof. An order was also made making the proposed plan of readjustment temporarily operative. Certified copies of the petition therein and of the several orders so made were filed as a part of the return herein.
 [1] The petitioner does not dispute the pendency of the proceeding in the federal court, but challenges the regularity thereof and the sufficiency and validity of the provision of the Bankruptcy Act under which the proceedings were taken. We are not disposed to pass upon the questions so raised during the pendency of said proceedings. There should therefore be a suspension of the present proceedings pending before this court, until a showing is made herein that the matter now pending in the federal court is terminated. To that end the order of submission herein should be set aside and the matter remain subject to resubmission when such showing is made, or to other appropriate order.
 It is so ordered.